Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed October 10th, 2022 have been fully considered but they are not persuasive. 
Applicant asserts that the combination of Lou et al. (US 2019/0371450 A1; hereafter: Lou), Courtiol et al. (US 2021/0271847 A1; hereafter: Courtiol) and (Madabhushi et al. (US 2016/0196648 A1; hereafter: Madabhushi) does not teach the limitations of Claim 1. Applicant asserts that there is no motivation to combine Lou and Courtiol and that the combination does not teach the limitation of Claim 1. Examiner respectfully disagrees. As currently written and understood, the claims require two independent learning models with each one having either radiomic or pathomic features as inputs. Two predicted prognoses are generated and later combined. Lou discloses the generation of a prognosis based on radiomic features from a medical image. Lou further discloses that pathological features and information can be used to supplement the prognosis (¶106). Courtiol discloses the generation of a prognosis based on a histopathology image and pathological features from the histopathology image using a machine learning model. Therefore, it would be obvious to utilize Courtiol’s generation of a prognosis from histopathology images as a replacement to Lou’s pathology information in the generation of a prognosis based on radiomic features of a medical image. Furthermore, Madabhushi provides a further motivation to combine Courtiol and Lou as Madabhushi discloses that combining histological and radiological features yields a more accurate final prognosis.
While Courtiol discloses one or more machine learning model to arrive at a prognosis, Courtiol does disclose that one of the machine learning models receives image features as inputs and outputs a prognosis result. Therefore, Courtiol does disclose providing a pathomic features to a machine learning model.
Regarding, Applicant’s remarks towards the “first machine learning model” and “second machine learning model” required by Claim 1. Lou discloses a machine learning model that mainly utilizes radiomic features of a medical image and Courtiol discloses a machine learning model that mainly utilizes histopathological features. The machine learning model of Lou corresponds to the “first machine learning model”, while the model of Courtiol corresponds to the “second machine learning model”. While Courtiol and Lou both disclose that the inputs of the model can be many types of input, the construction and types of features used by each model corresponds to the models required by Claim 1.
Regarding Claim 19, Lou and Courtiol both disclose their training method for their respective machine learning model. Both models require ground truth data where features are associated with the final output.
Regarding Claim 3, Madabhushi utilizes various radiomic features to arrive at a predicted prognosis. While Madabhushi does not explicitly disclose that the use of Haralick and CoLIAGe features are more effective, Claim 3 as recited requires that only Haralick and CoLIAGe feature are used with no additional information regarding how they are used. Madabhushi discloses that any number of known radiomic features can be used to generate a prognosis, which includes Haralick features. See also rejection of Claim 3 below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-17, 19-21 and 23-27 are rejected under 35 U.S.C. 103 as being unpatentable over Lou, and further in view of Courtiol and Madabhushi.
Regarding Claim 1, Lou teaches: a non-transitory computer-readable medium storing computer-executable instructions (¶189: “The instructions for implementing the training or application processes, the methods, and/or the techniques discussed herein are providing on a non-transitory computer-readable storage media”) that, when executed, cause a processor (Figure 13: element 12) to perform operations, comprising: providing, to a first machine learning model (¶108: “In act 42, the image processor generates a prediction of outcome from therapy for the patient. The prediction is based on input of the scan data (e.g., voxel) data and/or non-image data.”): one or more intra-tumoral radiomic features associated with a tumor and one or more peri-tumoral radiomic features associated with a peri-tumoral region around the tumor (¶74: “FIG. 1 shows one embodiment of a decision support system for producing prognostic signatures of the therapy from radiological imaging data. The signature is patient information or features from imaging data of the medical image. The medical image is preprocessed, such as scaled, normalized, and/or segmented for tumors or regions including tumors. Different traditional radiomic features that are usually handcrafted, deep-learning based radiomic features that are completely data-driven are to be used.”; lists radiomics as a data type that is used for prognosis generation), wherein the one or more intra-tumoral radiomic features and the one or more peri-tumoral radiomic features comprise at least one texture feature (¶171: “Radiomic features extracted from cropped CT images that only includes information of local tumor region (e.g. shape, size and texture of the tumor) are added as an input to the network trained.”); receiving a first predicted prognosis associated with the tumor from the first machine learning model (¶108: “In act 42, the image processor generates a prediction of outcome from therapy for the patient. The prediction is based on input of the scan data (e.g., voxel) data and/or non-image data.”; ¶82: “The decision support model may output quantitative prediction of patients’ response towards a certain therapy. Such predictive scoring is helpful in assisting physicians to make clinical decisions on therapy selection and prognosis.”) but does not explicitly teach providing, to a second machine learning model, one or more pathomic features associated with the tumor; receiving a second predicted prognosis associated with the tumor from the second machine learning model.
In a related art, Courtiol teaches: providing, to a second machine learning model, one or more pathomic features associated with the tumor (¶44: “process 300 begins by receiving the image, the model(s), and other input at block 302. In one embodiment, the input image can be a histopathology image, satellite image, astronomical image, wind turbine images, another type of medical image, and/or any other type of large image”; ¶53: “process 300 extract feature vectors from the tile set.”; ¶58: “process 300 reduces each of the feature vectors to one or more scores using either a connected neural network”), wherein the one or more pathomic features comprise at least one spatial feature (¶3: “Historical methods have focused on the use of hand-crafted texture or morphological features used in conjunction with unsupervised techniques”; discloses extracting features from pathological slide images which includes texture and morphological features.; ¶35: “(1) the local prediction of the presence of macroscopic properties on each tile (e.g., presence of tumors or other types of macroscopic properties) and the prediction of a set of global labels.”; macroscopic features corresponds to spatial features as macroscopic features are understood to be the overall arrangement of objects); receiving a second predicted prognosis associated with the tumor from the second machine learning model (¶60: “process 300 classifies the image using the tile scores to predict one or more global labels for the image.”; ¶60: “the labels can be a label of any kind such as: binary values representing prognosis of a given pathology; numeric labels representing a score , a probability, or a prediction of a physical quantity, such as survival predictions or response to treatment prediction”) for automatically analyzing pathological features of an image using a machine learning model.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Lou with the above teachings of Courtiol to incorporate the generation of a prognosis by applying a machine learning model to pathomic features. The motivation in doing so would lie in utilizing a critical element in a diagnostic workflow to provide an additional prognosis based on other features.
Lou, in view of Courtiol, further does not teach generating a combined prognosis associated with the tumor based on the first predicted prognosis and the second prognosis.
In a related art, Madabhushi teaches: generating a combined prognosis associated with the tumor based on the first predicted prognosis and the second prognosis (Madabhushi: ¶47 discloses combining histological and radiological images; Madabhushi: ¶50 discloses utilizing a classifier to determine cancerous pathology based on features from the histological and radiological images.; Madabhushi teaches combining radiological and pathological features to determine a prognosis and Lou and Courtiol teaches determining a prognosis using machine learning and radiological and pathological features, respectively. Together, Madabhushi, Lou, and Courtiol teaches the limitation of generating a combined prognosis based on a radiological and pathological prognosis.) for generating a final prognosis based on radiological and pathological features.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Lou, in view of Courtiol, with the above teachings of Madabhushi to incorporate the combining of radiological and pathological features to generate a final prognosis. The motivation in doing so would lie in generating a more robust prognosis as it is based on two critical elements of a diagnostic workflow.
Regarding Claim 2, Lou, in view of Courtiol, and in further view of Madabhushi, further teaches: the non-transitory computer-readable medium of claim 1, wherein the combined prognosis is one of disease-free survival (DFS) non-DFS, or a likelihood of DFS (Courtiol: ¶60: “For example and in one embodiment, the classification model (e.g., the MLP and/or other models described elsewhere) can be trained to predict multiple labels at once in the multi-task learning setting (e.g., survival or disease-free survival, clinical data, tumor size, vascular invasion, necrosis, and/or other types of predictions).”) for utilizing a known prognosis value.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Lou, in view of Courtiol, and in further view of Madabhushi, with the additional teachings of Courtiol to incorporate the generation of a disease-free survival and similar metrics. The motivation in doing so would line utilizing a standard and common prognosis output.
Regarding Claim 3, Lou, in view of Courtiol, and in further view of Madabhushi, further teaches: the non-transitory computer-readable medium of claim 1, wherein at least one texture feature comprises at least one Haralick feature and at least on Co-Occurrence of Local Ansiotropic Gradient Orientations (CoLIaGe) feature (Madabhushi: ¶22: “In one embodiment, CT-derived features are extracted to identify and distinguish IA from AIS. CT-derived features may include intensity statistics, Haralick features, Gabor features, or other textural features that facilitate characterizing the textural appearance of the nodule and identifying those features that distinguish IA from in situ disease.”; while Madabhushi does not explicitly disclose CoLIaGe features, Madabhushi does disclose the use of CT-derived features and other textural features, which includes CoLIaGe. CoLIaGe is a known textural feature as shown by: Prasanna P et al., “Co-occurrence of Local Anisotropic Gradient Orientations (CoLlAGe): A new radiomics descriptor.”, Sci Rep. 2016 Nov 22;6:37241. doi: 10.1038/srep37241. PMID: 27872484; PMCID: PMC5118705., Shiradkar, Rakesh, et al. "Radiomic features from pretreatment biparametric MRI predict prostate cancer biochemical recurrence: preliminary findings." Journal of Magnetic Resonance Imaging 48.6 (2018): 1626-1636., and Madabhushi et al. (US 2017/0351939 A1)) for utilizing standard radiomic features for the machine learning model.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Lou, in view of Courtiol, and in further view of Madabhushi, with the additional teachings of Madabhushi to incorporate the extraction of commonly known radiomic features. The motivation in doing so would lie in using standard and commonly known features for prognosis.
Regarding Claim 4, Lou, in view of Courtiol, and in further view of Madabhushi, further teaches: the non-transitory computer-readable medium of claim 3, wherein the first-order statistic is one of a mean, a median, a standard deviation, a skewness, a kurtosis, a range, a minimum, a maximum, a percentile, or histogram frequencies (Madabhushi: ¶43: “The texture feature associated with the invasive component may be a first-order statistic. The first-order statistic may be the top-ranked feature according to the Bhattacharyya distance. In one embodiment, the first-order statistic may be computed form a mean of CT intensity of a sliding 3x3x3 voxel window obtained form a member of the set of 3D CT images.”) for utilizing a standard feature metrics for the same reasons as stated in Claim 3.
Regarding Claim 5, Lou, in view of Courtiol, and in further view of Madabhushi, teaches: the non-transitory computer-readable medium of claim 1, wherein the peri-tumoral region comprises an annular region around the tumor (Lou: ¶104: “one or more tumor volumes (e.g., gross tumor volume) or regions including the tumor with or without non-tumor tissue are segmented.”; Lou generally relates to tumor prognosis and would capture any tumor shape and characteristics such as annular tumors).
Regarding Claim 6, Lou, in view of Courtiol, and in further view of Madabhushi, teaches: the non-transitory computer-readable medium of claim 1, wherein the tumor is an early-stage non-small cell lung cancer (ES-NSCLC) tumor (Lou: ¶4: “Predictive information personalized to a patient may be extracted from medical imaging. One example is the treatment selection for non-small cell lung cancer (NSCLC)”).
Regarding Claim 7, Lou, in view of Courtiol, and in further view of Madabhushi, teaches: the non-transitory computer-readable medium of claim 1, wherein at least one of the first machine learning model or the second machine learning model is one of, or an ensemble of two or more of: a least absolute shrinkage and selection operator (Lasso)-regularized multivariate Cox-regression model, a naïve Bayes classifier, a support vector machine (SVM) with a linear kernel, a SVM with a radial basis function (RBF) kernel, a linear discriminant analysis (LDA) classifier, a quadratic discriminant (QDA) classifier, a logistic regression classifier, a decision tree, a random forest, a diagonal LDA, a diagonal QDA, a neural network, an AdaBoost algorithm, a LASSO model, an elastic net, a Gaussian process classification, or a nearest neighbor classification (Lou: ¶33: “the machine-learned multi-task generator is a convolutional neural network.”; Lou: ¶111: “Any machine-learned generator may be used. For example, a support vector machine, clustering, or other generator is provided for generating an estimate of the outcome based on the input.”).
Regarding Claim 9, Lou, in view of Courtiol, and in further view of Madabhushi, teaches: the non-transitory computer-readable medium of Claim 1, wherein the operations further comprise: accessing a medical imaging scan of the tumor, wherein the medical imaging scan is one of a computed tomography (CT) scan or a magnetic resonance imaging (MRI) scan (Lou: ¶73: “This radiotherapy decision support may be based on pre-treatment CT or other modality scans”); segmenting the peri-tumoral region around the tumor (Lou: ¶104: “Preprocessing may include segmentation, filtering, normalization, scaling, or other image processing.”); and extracting the at least one of the one or more intra-tumoral radiomic features form the tumor or the one or more peri-tumoral radiomic features from the peri-tumoral region (Lou: ¶171: “Radiomic features extracted from cropped CT images that only includes information of local tumor region (e.g. shape, size and the texture of the tumor) are added as an input to the network trained.”). 
Regarding Claim 10, Lou, in view of Courtiol, and in further view of Madabhushi, teaches: the non-transitory computer-readable medium of Claim 1, wherein the operations further comprise: accessing a digitized stained whole slide image (WSI) of the tumor (Courtiol: ¶49: “For example and in one embodiment, using a tiling method is helpful in histopathology analysis, due to the large size of the whole-slide image.”; discloses that whole-slide images are used for processing); and extracting the one or more pathomic features from the digitized WSI (Courtiol: ¶53: “At block 308, process 300 extracts feature vectors form the tile set.”; the tile set had already been applied to the entire whole-slide image) for utilizing a standard and common method of extracting pathological features for the same reasons as stated in Claim 3. 
Regarding Claim 11-17, Claims 11-17 recites an apparatus that contains and executes the instructions of the non-transitory computer-readable medium of Claims 1-7. Therefore, the rejections of Claims 1-7 are equally applied (See Lou: Figure 13; Courtiol: Figure 11; Madabhushi: Figure 4).
Regarding Claim 19, Lou, in view of Courtiol, and in further view of Madabhushi, teaches: a non-transitory computer readable medium storing computer-executable instructions that, when executed, cause a processor to perform operations (Lou: ¶189: “The instructions for implementing the training or application processes, the methods, and/or the techniques discussed herein are providing on a non-transitory computer-readable storage media”), comprising: accessing a training set comprising, for each tumor of a plurality of tumors (Lou: ¶15: “a method is provided for machine training decision support in a medical therapy system. A multi-task network is defined with an outer layer for outcome estimation and an output layer for image feature estimation. A machine trains the multi-task network to estimate image features and to estimate outcome from input medical imaging volumes. The training is based on ground truth outcomes and ground truth (e.g., handcrafted) image features.”), an associated medical imaging scan of that tumor (Lou: ¶73: “This radiotherapy decision support may be based on pre-treatment CT or other modality scans”) and a digitized stained whole slide image (WSI) of that tumor, wherein each of the plurality of tumors is associated with a known prognosis (Courtiol: ¶49: “For example and in one embodiment, using a tiling method is helpful in histopathology analysis, due to the large size of the whole-slide image.”; discloses that whole-slide images are used for processing); for each tumor of the plurality of tumors: extracting at least one of: one or more intra-tumoral radiomic features for that tumor from the associated medical imaging scan of that tumor and one or more peri-tumoral radiomic features for that tumor from a peri-tumor region on the associated medical imaging scan of that tumor (Lou: ¶171: “Radiomic features extracted from cropped CT images that only includes information of local tumor region (e.g. shape, size and the texture of the tumor) are added as an input to the network trained.”); extracting one or more pathomic features for that tumor from the digitized stained WSI of that tumor (Courtiol: ¶53: “At block 308, process 300 extracts feature vectors form the tile set.”; the tile set had already been applied to the entire whole-slide image); training a first machine learning model, based on the known prognosis associated with that tumor and the at least one of the one or more intra-tumoral radiomic features for that tumor or the one or more peri-tumoral radiomic features for that tumor, to generate a first predicted prognosis for an additional tumor (Lou: ¶27: “a method is provided for machine training decision support in a medical therapy system… The training is based on ground truth survivals and ground truth (e.g., handcrafted) image features.”; Lou: ¶47: “the training data is unlabeled for the outcome and includes tumor segmentation, non-image data, and/or radiomic image features.”); and training a second machine learning model, based on the known prognosis associated with that tumor and the one or more pathomic features for that tumor, to generate a second predicted prognosis for the additional tumor (Courtiol: ¶7: “a device generates a classification model. In this embodiment, the device receives a training set of images, wherein each of the training set of images has an associated known classification. The device further, for each training image in the training set of images, extracts a plurality of feature vectors of the training image … the device trains the classification model using at least the extracted feature vectors and the associated known classifications”); and constructing a combined model configured to generate a combined prognosis for the additional tumor based on the first predicted prognosis and the second predicted prognosis (Madabhushi: ¶53: “providing the extracted texture feature or the extracted shape feature to the classifier.”; the extracted feature in Madabhushi is based on pathological and radiological features and can be modified to receive prognoses based on pathological and radiological prognoses.).
Regarding Claim 20, Lou, in view of Courtiol, and in further view of Madabhushi, teaches: the non-transitory computer-readable medium of claim 19, wherein the prognosis is one of disease-free survival (DFS), non-DFS, or a likelihood of DFS (Courtiol: ¶60: “For example and in one embodiment, the classification model (e.g., the MLP and/or other models described elsewhere) can be trained to predict multiple labels at once in the multi-task learning setting (e.g., survival or disease-free survival, clinical data, tumor size, vascular invasion, necrosis, and/or other types of predictions).”), and wherein each tumor of the plurality of tumors is an early-stage non-small cell lung cancer (ES-NSCLC) tumor (Lou: ¶4: “Predictive information personalized to a patient may be extracted from medical imaging. One example is the treatment selection for non-small cell lung cancer (NSCLC)”).
Regarding Claim 21, Lou, in view of Courtiol, and in further view of Madabhushi, teaches: the non-transitory computer-readable medium of claim 19, wherein at least one of the one or more intra-tumoral radiomic features or the peri-tumoral radiomic features comprise a first-order statistic of one or more of the following, extracted from one of the associated medical imaging scan or a medical imaging scan after transformation with one of a filter or a wavelet decomposition (Lou: ¶104: “The scan data may be pre-processed before application to the decision support system or as part of the decision support system. Preprocessing may include segmentation, filtering normalization, scaling, or another image processing.”): at least one Laws energy measure, at least one Gabor feature, at least on Haralick feature, at least one Laplace feature, at least one Co-occurrence of Local Anisotropic Gradient Orientations (CoLIAGe) feature, at least one Gray Level Size Zone Matrix, at least one Gray Level Run Length Matrix, at least one Neighboring Gray Tone Difference Matrix, at least one raw intensity value, at least one quantitative pharmacokinetic parameter, at least one semi-quantitative pharmacokinetic parameter, at least one Gray Level Dependence Matrix, at least one shape feature, or at least one feature from at least one pre-trained Convolutional Neural Network (CNN) (Madabhushi: ¶22: “In one embodiment, CT-derived features are extracted to identify and distinguish IA from AIS. CT-derived features ma includes intensity statistics, Haralick features, Gabor features, or other textural features that facilitate characterizing the textural appearance of the nodule and identifying those features that distinguish IA from in situ disease.”).
Regarding Claim 23, Lou, in view of Courtiol, and in further view of Madabhushi, teaches: an apparatus (Lou: Figure 11 and 13), comprising one or more processors configured (Lou: Figure 13: element 132) to: compute one or more first features from a first image associated with a first image modality (Lou: ¶119: “The trained convolution units, weights, links, and/or other characteristics of the network 62 are applied to the data of the volume to extract the corresponding features through a plurality of layers and output the segmentation or radiomic image features.”; ), wherein the first image depicts a tissue pathology (Lou: ¶108: “In act 42, the image processor generates a prediction of outcome from therapy for the patient. The prediction is based on input of the scan data (e.g., voxel data) and/or non-image data. For example, voxel data for a segmented three-dimensional region of a tumor and surrounding tissue is input.”); compute one or more second features from a second image associated with a second image modality (Courtiol: ¶53: “process 300 extract feature vectors from the tile set.”; Courtiol: ¶58: “process 300 reduces each of the feature vectors to one or more scores using either a connected neural network”), wherein the second image depicts the tissue pathology (Courtiol: ¶44: “process 300 begins by receiving the image, the model(s), and other input at block 302. In one embodiment, the input image can be a histopathology image, satellite image, astronomical image, wind turbine images, another type of medical image, and/or any other type of large image”); and generate a combined prediction of the tissue pathology’s pathologic or phenotypic state based on the one or more first features and the one or more second features ((Madabhushi: ¶47 discloses combining histological and radiological images; Madabhushi: ¶50 discloses utilizing a classifier to determine cancerous pathology based on features from the histological and radiological images..
Regarding Claim 24, Lou, in view of Courtiol, and in further view of Madabhushi, teaches: the apparatus of claim 23, wherein the first image modality is radiology image data (Lou: ¶74: “FIG. 1 shows one embodiment of a decision support system for producing prognostic signatures of the therapy from radiological imaging data. The signature is patient information or features from imaging data of the medical image. The medical image is preprocessed, such as scaled, normalized, and/or segmented for tumors or regions including tumors. Different traditional radiomic features that are usually handcrafted, deep-learning based radiomic features that are completely data-driven are to be used.”; lists radiomics as a data type that is used for prognosis generation), the second image modality is tissue slide image data (Courtiol: ¶53: “process 300 extract feature vectors from the tile set.”; Courtiol: ¶58: “process 300 reduces each of the feature vectors to one or more scores using either a connected neural network”), and the one or more first features and the one or more second features are computed based upon the tissue pathology or tissue surrounding the tissue pathology (Lou: ¶74: “The medical image is preprocessed, such as scaled, normalized, and/or segmented for tumors or regions including tumors”).
Regarding Claim 25, Lou, in view of Courtiol, and in further view of Madabhushi, teaches: the apparatus of claim 23, wherein the first image modality is radiology image data, wherein the one or more processors are further configured to compute the one or more first features based solely on the radiology image data (Lou: ¶74: “FIG. 1 shows one embodiment of a decision support system for producing prognostic signatures of the therapy from radiological imaging data. The signature is patient information or features from imaging data of the medical image. The medical image is preprocessed, such as scaled, normalized, and/or segmented for tumors or regions including tumors. Different traditional radiomic features that are usually handcrafted, deep-learning based radiomic features that are completely data-driven are to be used.”; lists radiomics as a data type that is used for prognosis generation).
Regarding Claim 26, Lou, in view of Courtiol, and in further view of Madabhushi, teaches: the apparatus of claim 23, wherein the second image modality is tissue slide image data, wherein the one or more processors are further configured to compute the one or more second features based solely on the tissue slide image data  (Courtiol: ¶53: “process 300 extract feature vectors from the tile set.”; Courtiol: ¶58: “process 300 reduces each of the feature vectors to one or more scores using either a connected neural network”; Courtiol: ¶44: “process 300 begins by receiving the image, the model(s), and other input at block 302. In one embodiment, the input image can be a histopathology image, satellite image, astronomical image, wind turbine images, another type of medical image, and/or any other type of large image”).
Regarding Claim 27, Lou, in view of Courtiol, and in further view of Madabhushi, teaches: the apparatus of claim 23, wherein the one or more processors are further configured to compute the one or more first features and the one or more second features using a neural network (Lou: ¶10: “The machine-learned multi-task generator may be a convolutional neural network”; and Courtiol: ¶58: “process 300 reduces each of the feature vectors to one or more scores using either a connected neural network”).

Claim 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lou, in view of Courtiol, and in further view of Madabhushi, as applied to claims above, and further in view of Agaian et al. (US 2014/0233826 A1; hereafter: Agaian).
Regarding Claim 8, Lou, in view of Courtiol, and in further view of Madabhushi, teaches: the non-transitory computer-readable medium of claim 1, but does not explicitly teach wherein the at least one spatial feature comprises a shape feature and a graph feature.
In a related art, Agaian teaches: wherein the at least one spatial feature comprises a shape feature and a graph feature (¶187: “First order statistics of morphology of lumen and gland such as size and shape, gland boundaries features, nuclei density at several scales, nuclei area and circularity. In addition, architectural features from graphs, for example Voronoi, Delaunay and Minimum Spanning Tree (MST) graphs constructed from color primitives (after segmentation procedures) may be extracted.”; ¶273: “The extracted features may include: shape and structure of cells, graph features, `micro-architecture` of blood vessels, and tumors' volume, shape, regularity, among others.”) for utilizing known pathomic features for precise and accurate prognosis.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Lou, in view of Courtiol, and in further view of Madabhushi, with the above teachings of Agaian to incorporate the use of shape and graph features in the generation of a predicted prognosis. The motivation in doing so would lie in more precise and accurate prognoses as a result of using multiple different features. See also Agaian: ¶263 as it discusses the different kinds of features extracted at different resolutions for better predictions).
Regarding Claim 18, Claims 18 recites an apparatus that contains and executes the instructions of the non-transitory computer-readable medium of Claim 8. Therefore, the rejections of Claim 8 are equally applied (See Lou: Figure 13; Courtiol: Figure 11; Madabhushi: Figure 4).

Claim 22 are rejected under 35 U.S.C. 103 as being unpatentable over Lou, in view of Courtiol, and in further view of Madabhushi, as applied to claims above, and further in view of Goldstein et al. (US 2018/0374583 A1; hereafter: Goldstein).
Regarding Claim 22, Lou, in view of Courtiol, and in further view of Madabhushi, teaches: the non-transitory computer-readable medium of claim 19, but does not explicitly teach that the combined model comprises a nomogram.
In a related art, Goldstein teaches: that a nomogram can be used to generate a prognosis (¶2: “A nomogram is a graphical instrument that represents a multivariate predictive model to illustrate the relative impact individual factors can have on predicting an outcome of interest.”) for accurately generating a prognosis based on multiple individual factors.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Lou, in view of Courtiol, and in further view of Madabhushi, with the above teaching of Goldstein to incorporate the use of a nomogram to generate a combined prognosis. The motivation in doing so would lie in a more accurate prognosis of tumors.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIUS CHAI whose telephone number is (571)272-4209. The examiner can normally be reached Monday-Friday 8:00 AM EST - 4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571) 272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JULIUS CHAI/Examiner, Art Unit 2668                                                                                                                                                                                                        
/VU LE/Supervisory Patent Examiner, Art Unit 2668